DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7, and 14-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-7 depend from claim 3. Claim 3 requires at least one of wherein the sensory experience subsystem comprises at least one of a visual subsystem, audio subsystem, a speaker subsystem, a scenting subsystem. However, claims 4-7 claim different features from this list which are not in the sensory experience subsystem under broadest reasonable interpretation. 
Therefore, claims 4-7 are rejected. Claims 14-17 which depend from claim 13 have similar issues and are similarly rejected. 


	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spero (US PUB. 20160195856).

	Regarding claims 1 and 11, Spero teaches An environmental control system/method for controlling a personal environment in habitable space, the system comprising:
a user occupied comfort subsystem having at least one of a user component (0159 “Occupant… sets the heater thermostat”), an illumination subsystem (0079 “person raises their hand pointing towards an illuminating light source and snaps their finger the light source is turned off”), and a microclimate subsystem (0162 “a room 160 maintained at an ambient temperature”),
wherein the microclimate subsystem provides at least one of heating, cooling and ventilation to the personal environment (0159, 0162); 
a sensory experience subsystem in network communication with the comfort subsystem (0034 “The energy to be delivered includes radiated energy such as light energy, heat radiation, UV radiation, microwave, radio wave and sound and pressure energy where the signal may stimulate any of a human's five senses or effect change in the environs. The mass to be delivered includes material such as molecules for fragrance”); 
and a controller in network communication with each of the comfort subsystem and the sensory experience subsystem, the controller configured to monitor and control at least one environmental parameter of the environmental control system (0034 “logical controller controlled network of devices and include devices used for the delivery of energy and/or mass. The energy to be delivered includes radiated energy such as light energy, heat radiation, UV radiation, microwave, radio wave and sound and pressure energy where the signal may stimulate any of a human's five senses or effect change in the environs. The mass to be delivered includes material such as molecules for fragrance, humidity, heated air, cooled air, water, food and any other material.”)

Regarding claim 11, Spero further teaches determining whether the comfort subsystem having at least one of a user component, an illumination subsystem, and a microclimate subsystem, is occupied by a user (0087);

Regarding claims 2 and 12, Spero teaches the environmental control system/method of claims 1/11. 
Spero further teaches comprising an illumination subsystem having a lighting 
source for providing lighting to the personal environment (0079 “person raises their hand pointing towards an illuminating light source and snaps their finger the light source is turned off”).

Regarding claims 3 and 13, Spero teaches the environmental control system/method of claims 1/11.
Spero further teaches wherein the sensory experience subsystem comprises at least one of a visual subsystem, audio subsystem, a speaker subsystem, a scenting subsystem (0034 “The energy to be delivered includes radiated energy such as light energy, heat radiation, UV radiation, microwave, radio wave and sound and pressure energy where the signal may stimulate any of a human's five senses or effect change in the environs. The mass to be delivered includes material such as molecules for fragrance…A delivery device for sound would be a speaker and a delivery device for video would be a projector, display screen or holographic image.”)

Regarding claims 4 and 14, Spero teaches the environmental control system/method of claims 3/13.
Spero further teaches wherein the visual subsystem comprises a device for delivery in pictorial form at least one of a video or image to the personal environment (0034 “A delivery device for sound would be a speaker and a delivery device for video would be a projector, display screen or holographic image.”)

Regarding claims 5 and 15, Spero teaches the environmental control system/method of claims 3/13.
Spero further teaches wherein the audio subsystem comprises a device for recording or reproducing sound for delivery to the personal environment (0034 “A delivery device for sound would be a speaker”, 0133 intercom). 

Regarding claims 6 and 16, Spero teaches the environmental control system/method of claims 3/13.
Spero teaches wherein the speaker subsystem comprises a device for converting electrical signals into sound for delivery to the personal environment (0173). 
Regarding claims 7 and 17, Spero teaches the environmental control system/method of claims 3/13.
Spero teaches wherein the scenting subsystem comprises a device for providing at least one of a scent or fragrance for delivery to the personal environment (0034 “The mass to be delivered includes material such as molecules for fragrance”, 0114). 

Regarding claims 8/18, Spero teaches the environmental control system/method of claims 1/11.
Spero further teaches the controller configured to initiate, adjust or terminate at least one environmental parameter relating to at least one of a user component, an illumination subsystem, a microclimate subsystem, an audio subsystem, a visual subsystem, a speaker subsystem and a scenting subsystem (0124 “controller operating selected LEDs 208 on the MDS which are aimed away from the sleepers' eyes at very low power provides a night light function”).

Regarding claims 9/19, Spero teaches the environmental control system/method of claims 1/11.
Spero further teaches the controller configured to simultaneously deliver an environmental parameter based on at least one of a user profile (0075 “machine learning algorithms based on inputs from user interactions with the environs and devices. The machine learning system records events and uses code to analyze user feedback in reaction to actions which were automatically deduced regarding user needs and/or environmental changes that the controller decided require intervention”, 0078 “Using face recognition and a user's stored preference or user profile further disambiguates the expert systems choice of action to be taken”) to at least one of a user component, an illumination subsystem, a microclimate subsystem, an audio subsystem, a visual subsystem, a speaker subsystem and a scenting subsystem (0133 “Placed in a baby's room, the microphone and speaker equipped MDS device can be used as a “baby sitter” or intercom and can play stored music or the parent's voice for calming the baby”, 0134 “controller 206 running the alarm clock algorithms in the seconds preceding the alarm time calls from memory storage the coordinates of the identified occupant whose flagged wake-up time is approaching and using the speaker 215 mount's aiming mechanism directs the focused speaker to the person needing wake up and at set time controller 206 drives the sound system to broadcast the alarm”).

Regarding claims 10 and 20, Spero teaches the environmental control system/method of claims 1/11.
Spero further teaches wherein an environmental parameter includes selecting, initiating, adjusting or terminating at least one of a level or range and pertaining to at least one of a: lighting source, luminance, lighting intensity, lighting distribution, lighting color temperature, sound source, sound distribution, sound selection, sound level, heating source, heating intensity, ventilation source, ventilation intensity, cooling source, cooling intensity, speaker source, speaker volume, image source, image selection, scent selection, scent intensity (0079 “person raises their hand pointing towards an illuminating light source and snaps their finger the light source is turned off”). 

Relevant Prior Art 
	Barber et al (US PUB. 20170363314) has been deemed relevant prior art since Barber teaches a means for controlling many different forms of sensory environmental parameters. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116